Title: To George Washington from William Russell, 20 December 1798
From: Russell, William
To: Washington, George



Sir
Middletown [Conn.] 20 December 1798

I returnd Home a few days ago after more than a month’s absence & assure you I was deeply mortified upon finding that your Ram and Straw Machine were still here—I very much regret that different attempts to Send them forwards have been ineffectual & that three several conveyances for their passage engag’d at Hartford have each of them been violated—As I found our River froze up. I fear they must now remain here for the Winter—In the early part of Summer if not sooner I trust they will certainly go forwards, in the interim I beg to acknowledge the honor of your last favor & of your obliging punctuality in procuring the early wheat of which I hope to have a good account from my Freind in England.
With the Sheep & Chaff Engine I propose sending an Implement which I conceive will prove of real utility upon your Plantation & to the whole Country when Communicated—It is called by the Inventor a “Ground Borer” from its penetrating the ground exact in the same manner as a Gimblet or Nail passer bores Timber, and by having thiese “Ground Borers” of the exact Size of the bottom end of the Posts which are to be set up, it afords the means not only of making the holes with dispatch but likewise of fixing them quite firm & steady in the ground, the earth around them remaining quite solid instead of being loose & disturb’d, as in the common method by the Pick Axe & Spade as hitherto practis’d—I am told a Man & a Boy will easily bore 12 holes in an hour where the Ground is free from Rocks & Stones—I feel the more inclind to mention this instrement to you at this juncture from an idea that it may possibly be of use to you in Military operations where chevaux de frize are wanted, and possibly in throwing up intrenchments

—It was my intention to have communicated this invention as generally & as early as I could, but the bare suspicion that it may in any possible contingency be of use to you in your military operations will induce me to let it remain as it is until the apprehensions of Warr shall cease & be happily dispers’d by the basis of a just & honorable Peace—that this happy æra may speedily approach—that your well earned Laurells may continue blooming with increasing vigor thro. life, and be accompanied with the best of blessing’s even until Death is the constant & fervent wish of Sir Yor Sincere & Obedt ⟨mutilated⟩

Willm Russell

